                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                              SOUTHERN DIVISION
                                NO. 7:17-CR-133-H


   UNITED STATES OF AMERICA                                      ORDER

       v.

   MARIE L. BLACKWOOD-MURRAY


       Upon good cause shown, the Court hereby GRANTS the Defendant’s Motion to

Terminate Supervised Release. Ms. Blackwood-Murray’s supervised release is hereby

TERMINATED.

       IT IS SO ORDERED.

       This 21st day of September, 2020.


                                           __________________________________________
                                           MALCOLM J. HOWARD
                                           SENIOR UNITED STATES DISTRICT JUDGE




            Case 7:17-cr-00133-H Document 41 Filed 09/21/20 Page 1 of 1
